SARTAIN, Judge.
Appellant brings this action to set aside a ruling of the Louisianá Civil Service Commission holding appellant’s appeal to the same untimely and therefore requiring dismissal. We affirm.
Appellant states in his petition for appeal to the Commission in paragraph 4, “That appellant learned that he would be unable to continue his services at Gram-bling College by a letter dated January 24, 1974, a copy of which is attached hereto.” The petition for appeal was filed on March 26, 1974.
The Commission based its action on Rule 13.12(a) which states:
“13.12 Delay for Making Appeal.
(a) No appeal shall be effective unless a written notice complying with the requirements of Rule 13.11 is received i in the office of the Director in the Department of State Civil Service at Baton Rouge, Louisiana.
1. Within thirty (30) calendar days after the date on which appellant received written notice of the action on which the appeal is based when written notice before or after the action is required by these Rules; or
2. Within thirty (30) calendar days after the date when appellant learned or was aware that the action complained of had occurred when no written notice is required by these Rules or, if required, was given tardily or not at all.”
Appellant now takes a somewhat contrary position in this court alleging in his appellate brief that the letter of January 24, 1974 was not intended to give him notice of dismissal. We feel the intent of the letter to be irrelevant in light of the clear allegations made by appellant that it was from this letter he learned or was made aware of the action of which he here complains. The appeal, then, is clearly untimely filed pursuant to 13.12(a) (2).
For the above and foregoing reasons, the decision of the Commission is affirmed and all costs of this appeal are taxed to appellant.
Affirmed.